Citation Nr: 0607522	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  01-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for refractive error of 
the eyes. 
 
2.  Entitlement to service connection for a back disorder. 
 
3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 until 
August 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2000 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied service connection for disabilities that 
included refractive error of the eyes, a back disorder and 
left knee disability.

The veteran was afforded a personal hearing at the RO in 
February 2001 and a video conference hearing in April 2003 
before a member of the Board.  The transcripts are of record.  

The case was remanded by the Board in October 2002 and 
October 2003.


FINDINGS OF FACT

1.  The veteran's only current vision impairment is 
refractive error; no underlying cause has been attributed to 
military service.

2.  A back disorder has not been shown.  

3.  A left knee disability was first clinically demonstrated 
a number years after discharge from active duty; it is not 
attributable to military service.




CONCLUSIONS OF LAW

1.  The veteran does not have refractive error of the eyes 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303(c), (2005).

2.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  The veteran does not a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303(c), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
evidence has failed to substantiate the claims.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2001, May 2004 and October 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims for service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

Although notice required by the VCAA was not provided until 
after the RO initially adjudicated the appellant's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims in this instance.  He has had the 
benefit of a VA examination with medical opinion, and VA 
clinical records have been received and associated with the 
claims folder.  Private medical evidence has been requested 
from all providers identified by the appellant, and clinic 
notes received in response have been added to the record.  
The case was remanded on two occasions for further 
development and the veteran has had the benefit of two 
personal hearings.  Under the circumstances, the Board finds 
that further assistance with respect to the claims is not 
required.  See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service incurrence or aggravation may be presumed for certain 
diseases, including arthritis, that are manifested to a 
compensable degree within one year of separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309 
(2005).

Refractive Error

The record reflects that upon service entrance, the veteran 
was issued an eyeglass prescription in August 1972 for 
decreased distance vision.  He was afforded a number of 
optometry examinations over the years and complained of 
blurred distant vision in October 1974.  A notation that the 
appellant was photophobic appears on an examination report 
dated in June 1975, for which he was prescribed tinted 
lenses.  The veteran indicated in June 1976 that he continued 
to have a distance blurring and felt dizzy while walking with 
glasses on.  (The service discharge examination report is not 
of record.)

The veteran testified in February 2001 that he was prescribed 
eyeglasses in service and may have sustained injury to the 
eyes due to his being on the flight line.  He related that 
when aircraft engines were running, there was a lot of dirt, 
dust, grit, smoke and debris that might have affected his 
eyes.  He stated that his vision had deteriorated since 
service.  

A private clinic record dated in October 1997 showed that the 
veteran had an eye examination and was noted to have some 
uncorrected astigmatism and early presbyopia.  It was 
recorded that he underwent "RK" of both eyes in 1990, and 
that other than some scarring from that procedure, his eye 
examination was completely within normal limits. 

The veteran testified in April 2003 that in addition to 
exposure from dirt, smoke and dust from working around 
engines in service, his eye health might also have been 
adversely affected by accidently splashing hydraulic fluid in 
them.

VA outpatient clinic records dating from 2000 through 2005 
show that the appellant received treatment for a number of 
complaints and disorders.  On a routine optometry examination 
in December 2003, he noted blurred vision but stated that he 
never wore glasses.  Assessments of hordeolum, left eye, 
uncorrected refractive error and normal eye health were 
rendered.  Eyeglasses with transitional lenses were 
prescribed.

The service medical records clearly show that the veteran had 
impaired distant vision at service entrance, commonly known 
as nearsightedness.  Nearsightedness is also known as myopia 
and is considered an error of refraction.  See Norris v. 
West, 11 Vet. App. 219 (1998) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994); see also DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 869, 863 (26th ed. 1981) 
(defining nearsightedness as myopia and myopia as an error of 
refraction).  The service medical records do not indicate any 
type of injury to the eyes.  After service VA and private 
clinical records reflect that the appellant continue to be 
seen for eye conditions which are variously diagnosed as 
astigmatism, presbyopia and refractive error.  Astigmatism 
and presbyopia are also considered refractive error.  Id.  

Refractive error is not considered a disease or disability 
within the applicable legislation providing for service 
connection.  38 C.F.R. § 3.303(c) (2005).  As noted 
previously, there is no indication of any superimposed trauma 
to the eyes in the service medical records that might have 
led to refractive error.  Accordingly, service connection for 
refractive error involving the eyes is not warranted.  Id.  
The evidence is not in equipoise as to warrant consideration 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(a).

Back Disorder

The service medical records reflect that in February 1974, 
the veteran was seen for complaints of low back pain.  
History was provided to the effect that while working the 
previous day, he fell against a bar, and that he had re-
injured the back that morning after lifting approximately 200 
pounds.  Physical examination revealed some limitation of 
motion with low back pain.  Muscle spasm was elicited.  An 
impression of low back muscle strain was rendered for which 
medication, moist heat, and duty and activity limitations 
were prescribed.  The service discharge examination report is 
not of record.

The veteran testified on personal hearing in February 2001 
that he was a test cell operator in service and while 
"torking" an engine, an extension broke in half and caused 
him to fall backwards striking the guardrail, which in turn 
caused him to fall to his knees.  He stated that he continued 
to have a knot on a vertebra from the incident and had 
occasional back problems with squatting, bending over and 
walking sometimes.  He related that he had received no 
treatment for the back since service.

On personal hearing in April 2003, the appellant reiterated 
the history of injury to the back in service after striking a 
rail while working on a jet engine.  He stated that he did 
not go to a physician on a regular basis for back complaints, 
but that he did take arthritis medication, often slept on a 
heating pad and generally dealt with his symptoms on his own.

The Board observes that while service medical records clearly 
document that the appellant sustained injury to the back in 
1974, the post-service record reflects no evidence or 
treatment for a back disorder.  Although the appellant claims 
to have continuing residuals from injury in service, there is 
no clinical indication in the record that such trauma 
resulted in chronic disability.  See 38 C.F.R. § 3.303.  
Service connection requires a diagnosis of current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  A 
claim for service connection must be accompanied by evidence 
that establishes a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this instance, no 
current disability is shown.  In the absence of competent 
evidence of the claimed disability, there can be no award of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Under the circumstances, service connection 
for a back disorder must be denied. 

Left Knee Disability

The service medical records reflect no treatment for left 
knee complaints or symptoms.

Private clinic records dating from November 1982 show that 
the veteran sought treatment for left knee pain without a 
history of specific trauma.  It was noted that he worked for 
a power company with duties that involved frequent ditch 
digging with a shovel.  It was reported that the veteran had 
a significant bowleg deformity of at least three-finger 
breadth.  Diagnoses of traumatic synovitis and bowleg were 
recorded.  He continued to receive treatment in this regard 
and underwent arthoscopy, partial meniscectomy and 
chondroplasty of the femur in March 1983 and was diagnosed 
with compartmental joint disease of the left knee due to 
bowleg, torn medial meniscus and chondromalacia of the medial 
femoral condyle.  

VA outpatient clinical records dating from January 2001 show 
that the veteran was seen and noted to have a history of 
bilateral medial compartment pain for several years.  
Physical examination disclosed varus deformities with 
tenderness and effusion.  X-rays were obtained.  An 
impression of bilateral medial compartment arthritis was 
rendered.  

The veteran provided testimony upon personal hearing on 
appeal in February 2001 to the effect that he believed his 
knee problems started in boot camp because of the amount of 
early morning runs, drills, and marching he performed.  He 
stated that he could not complete basic training because the 
knees bothered him.  He said that he finally sought medical 
treatment and was placed on office and light duty.  The 
appellant testified that even then he had to perform some 
physical training and also had duties that included climbing 
up and down engine stands, ladder racks, and jumping off 
airplane wings and in and out of aircraft.  He presented 
testimony in April 2003 to the effect that knee symptoms 
began after strenuous physical training and that they had 
continued since that time.

The veteran was afforded a VA examination of the knees in 
April 2005 whereupon the examiner noted that the claims 
folder was not available.  History was provided to the effect 
that while in service he had to climb onto and jump off 
planes, and engaged in a great deal of running as part of 
physical training.  The appellant indicated that he had had 
the insidious onset of progressive pain in the left knee as 
early as boot camp, resulting in his being assigned to light 
duty.  He said that throughout his military service, he 
continued to have intermittent dull and aching knee pain, and 
stated that after service, the knee was never quite right.  
Following physical examination, a diagnosis of left knee 
degenerative joint disease was rendered.  The examiner noted 
that as it was then some three weeks after the examination 
date and the claims folder had still not arrived, it was 
concluded that it was as likely as not that the current left 
knee condition was related to military service.  

The record contains a July 2005 addendum referencing the 
April 2005 orthopedic examination.  The same examiner 
indicated that the veteran's claims folder had finally 
arrived, and that after reviewing it, some things had become 
quite clear.  It was noted that the service medical records 
were silent with regard to any complaints, treatment or 
diagnosis pertaining to the left knee.  It was observed that 
in fact, there was no restricted activity profile based on 
the left knee contrary to the veteran's claims.  The examiner 
stated that the first mention of the left knee in any medical 
records was not until 1982, five to six years after military 
service, and concluded in light of such information, it was 
less likely than not that the veteran's left knee condition 
was service-related.  

VA outpatient clinical record dating from 2000 through 2005 
show that the appellant received treatment for a number of 
complaints and disorders including chronic knee pain from 
arthritis.

The evidence in this instance discloses no injury, complaints 
or treatment for the left knee in service, nor was arthritis 
demonstrated within one year of discharge from active duty.  
As indicated previously, the first clinical indication of any 
symptoms affecting the left knee was in 1982, some five of 
six years after discharge from service.  Without access to 
any inservice records, the VA examiner stated in April 2005 
that left knee disability was as likely as not related to the 
veteran's military duties.  It is clear, however, that the 
examiner based the conclusion on the veteran's history of 
injury that was not corroborated by the record.  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The record reflects, however, that when the claims folder was 
made available to the same examiner some months later, the 
objective clinical history led to a completely different 
assessment--that the left knee disorder was not likely of 
service onset.  Under the circumstances, the Board finds that 
the evidence does not support a finding that left knee 
disability began in service; nor may arthritis be presumed to 
have been incurred therein.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2005);38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  The VA examiner's assessment of the 
entire record is uncontradicted and causes the Board to 
conclude that the preponderance of the evidence is against 
the claim.  Service connection for a left knee disability 
must thus be denied.


ORDER

Service connection for refractive error of the eyes is 
denied.

Service connection for a back disorder is denied.

Service connection for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


